DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nondahl does not teach or suggest the concepts of a variable current source or motor commutation circuitry.  Respectfully the examiner disagrees with the applicant’s position.  As noted Nondahl teach the variable current source to include all circuitry from the current source 4 to the motor commutation circuitry 14 as recited. 
As to the concept of a variable current source or motor commutation circuitry like that of the applicant which is outlined on page 12 of his remarks, Nondahl discloses all the necessary circuits from the current source 4 to the inverter 14 with emphasis on the rectifier, which converts an alternating current into a direct current, and the inverter which converts direct current into alternating current, to assist with the input AC source as it traverses the various circuits to deliver the variable current to commutate the motor.  The applicant continue to point out the different circuits of Nondahl’s controller to include the voltage command generator which only gives credence to Nondahl’s teaching of why it is ripe for the rejection of the claimed limitations.
As to the applicant’s argument that the identified AC power source of Nondahl was mentioned as the variable current source, the examiner is assured that the applicant is aware that 
As to applicant’s argument of inconsistency between the examiner and his supervisor. During the interview the examiner supervisor merely attempted to clarify any misconception and or understanding of the teaching of the prior art and applicants invention since the applicant has insist that the teachings of Nondhal reference particular since the applicant has/is insisting that the reference falls short of teaching a variable current source and to commutate a phase current to the motor.
As discussed above, Nondhal disclosed that in operation, the control components are used to regulate the inverter output currents by providing the inverter switching control signals according to the desired speed or frequency signal or value and the feedback signals or values to variable adjust the current to operate the motor as desired.
Respectfully, the applicant’s argument continue to fall short.

As for any requested interview, as this being a final rejection, any further interview request will only be for the consideration of suggested amendments to enable a healthy discussion towards the possibility of allowance. Prior rejections will not be discussed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 31, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over DeLair et al. US 2007/0138895 in view of Nondahl et al. US 2015/0002067

Regarding claim 21, Delair teach an electric motor drive system, comprising:
a motor (Fig. 1, item 10);
a motor drive controller (Fig. 1, item 14) configured to control the motor, the motor drive controller comprising: 
DeLair do not teach a variable current source configured to generate a variable current that regulates power in the motor; and 
motor commutation circuity this is separate from the variable current source and configured to receive switching commands and the variable current generated by the variable current source, to commutate phase currents to the motor. (Note: although Delair a DC source such as a voltage/current supply 18 together with a plurality of switches SW1 thru SW6, Delair lacks the switching command that is received by the commutation circuitry)
However, Nondahl teach a variable current source (Fig. 1A item 4) configured to generate a variable current that regulates power in the motor (Para. 0032, item 6); and 
motor commutation circuity (Fig. 1, item 14) this is separate from the variable current source and configured to receive switching commands (Para. 0033….inverter switching control and the variable current generated by the variable current source (item 4), to commutate phase currents (1A, 1B and 1C) that are output to the motor. (Para. 0036)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair as per Nondahl, the motivation being that the stability in operating permanent magnet and/or induction motors is improved to avoid or mitigate undesirable hunting and/or undesired motor stopping or inability to start.  A reduction in the current levels facilitated the likelihood of reducing excessive motor speed and position hunting is prevented and reduced and the potential for undesired motor stoppage is also reduced.

Regarding claim 22, Delair teach the electric motor drive system according to claim 21, the motor comprising: 
a low-voltage motor (Fig. 1, item 10) comprising; 
	a rotor (Fig. 2, item 26), and 
a stator (Fig. 2, item 20), comprising: 
two or more phase windings (Para. 0029, Fig. 2, item 24); and
a number of single-turn coils, wherein each phase winding 
comprises a plurality of the single-turn coils connected together, and wherein each of the single-turn coils is a single conductive loop that includes only one conductor on each side of the single-turn coil. (Para. 0033)

Regarding claim 23, disclose Delair the electric motor drive system according to claim 21, Delair do not disclose wherein the variable current source is configured to: 

However, Nondahl disclose wherein the variable current source is configured to: 
receive digital voltage commands (Fig. 1A, item 23), and process the digital voltage commands to cause the variable current source to generate the variable current that is supplied to the motor commutation circuitry to drive the motor to operate at a commanded angular velocity. (Para. 0045)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair as per Nondahl, the motivation being that the stability in operating permanent magnet and/or induction motors is improved to avoid or mitigate undesirable hunting and/or undesired motor stopping or inability to start.  A reduction in the current levels facilitated the likelihood of reducing excessive motor speed and position hunting is prevented and reduced and the potential for undesired motor stoppage is also reduced.

Regarding claim 24, Delair teach the electric motor drive system according to claim 23, Delair do not teach the electric motor further comprising: 
a processor, and 
wherein the current source inverter further comprises: 
a current sensor that is configured to sense and sample phase currents in the motor and output a sensed current signal to the processor, 

However, Nondahl teach a processor (Para. 0033, Fig. 1, item 20…..The controller 20 and the elements and components thereof can include suitable logic or processor-based circuitry), and 
wherein the current source inverter further comprises: 
a current sensor (Fig. 1, item 27) that is configured to sense and sample phase currents in the motor and output a sensed current signal to the processor (Para. 0035), 
wherein the processor is configured to use the sensed current signal to set motor torque, based on the sensed current signal, by changing pulse width modulation of signals that control the variable current output by the variable current source to control the phase currents supplied to the motor to control the angular velocity of the motor. (Para. 0035)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair as per Nondahl, the motivation being that the stability in operating permanent magnet and/or induction motors is improved to avoid or mitigate undesirable hunting and/or undesired motor stopping or inability to start.  A reduction in the current levels facilitated the likelihood of reducing excessive motor speed and position hunting is prevented and reduced and the potential for undesired motor stoppage is also reduced.


a processor (Fig. 1, item 27), and wherein the current source inverter further comprises: 
a current sensor that is configured to sense and sample phase currents in the motor and output a sensed current signal to the processor (Para. 0035), wherein the processor is configured to use the sensed current signal to set motor torque, based on the sensed current signal, by changing pulse width modulation of signals that control the variable current output by the variable current source to control the phase currents supplied to the motor to control the angular velocity of the motor. (Para. 0035)

Regarding claim 31, Nondahl teach a motor drive controller[[.]], comprising: 
a variable current source configured to generate a variable current that regulates power in a motor; and 
motor commutation circuity that is separate from the variable current source and configured to receive switching commands and the variable current generated by the variable current source to commutate phase currents to the motor. 

teach a variable current source (Fig. 1A item 4) configured to generate a variable current that regulates power in the motor (Para. 0032, item 6); and 
motor commutation circuity (Fig. 1, item 14) this is separate from the variable current source and configured to receive switching commands (Para. 0033….inverter switching control signals 22) and the variable current generated by the variable current source (item 4), to commutate phase currents (1A, 1B and 1C) that are output to the motor. (Para. 0036)

Regarding claim 40, Delair teach the electric motor drive system according to claim 31, the motor comprising: 
a low-voltage motor (Fig. 1, item 10) comprising; 
	a rotor (Fig. 2, item 26), and 
a stator (Fig. 2, item 20), comprising: 
two or more phase windings (Para. 0029, Fig. 2, item 24); and
a number of single-turn coils, wherein each phase winding 
comprises a plurality of the single-turn coils connected together, and wherein each of the single-turn coils is a single conductive loop that includes only one conductor on each side of the single-turn coil (Para. 0033). 

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DeLair et al. US 2007/0138895 in view of Nondahl et al. US 2015/0002067 and further in view of Adragna US 2017/0179833

Regarding claim 25, Nondahl teach he electric motor drive system according to claim 24, wherein the variable current source comprises: 
a Pulse Width Modulation (PWM) waveform generator (Fig. 2, item 38) configured to generate, based on the digital voltage commands, (Para. 0045)
a pulse width modulated command signal having a pulse width that is modulated using the digital voltage commands to change the pulse width, (0045…The reference frame converter 36, in turn, provides the set of three stationary reference frame voltage setpoint signals or values 37 (v.sub.a*, v.sub.b* and v.sub.c*) as inputs to a pulse width modulation (PWM) component 38 that includes any suitable form of modulation, isolation, amplifiers, gate driver circuitry, etc. to generate the inverter switching control signals 22 for controlling the inverter 14 using known techniques)
Nondahl do not teach wherein the pulse width modulated command signal has a duty cycle that is adjusted by the processor based on the sensed current signal to control power supplied to the motor; 
gate driver circuitry configured to generate a gate drive signal based on the pulse width modulated command signal; and 
a buck converter circuit configured to generate the variable current in response to the gate drive signal.
However Adragna teach wherein the pulse width modulated command signal has a duty cycle that is adjusted by the processor based on the sensed current signal to control power supplied to the motor (Para. 0022); 
gate driver circuitry (control unit 24) configured to generate a gate drive signal based on the pulse width modulated command signal (Para, 0010); and 
a buck converter circuit (20a) configured to generate the variable current in response to the gate drive signal. (Para. 0096)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair modify by Nondahl as per Adragna, the motivation being that the stability in operating permanent magnet and/or induction motors is improved to avoid or mitigate undesirable hunting and/or undesired motor stopping or inability to start.  A reduction in the current levels facilitated 

Regarding claim 34, Nondahl teach the motor drive controller according to claim 33, 
Nondahl do not teach wherein the variable current source comprises: 
a Pulse Width Modulation waveform generator configured to generate, based on the digital voltage commands, 
a pulse width modulated command signal having a pulse width that is modulated using the digital voltage commands to change the pulse width, wherein the pulse width modulated command signal has a duty cycle that is adjusted by the processor based on the sensed current signal to control power supplied to the motor; 
gate driver circuitry configured to generate a gate drive signal based on the pulse width modulated command signal; and 
a buck converter circuit configured to generate the variable current in response to the gate drive signal. 
However, Adragna teach a Pulse Width Modulation (PWM) waveform generator configured to generate, based on the digital voltage commands (Para. 0022), 
a pulse width modulated command signal having a pulse width that is modulated using the digital voltage commands to change the pulse width, wherein the pulse width modulated command signal has a duty cycle that is adjusted by the processor based on the sensed current signal to control power supplied to the motor (Para. 0022); 
gate driver circuitry (control unit 24) configured to generate a gate drive signal based on the pulse width modulated command signal (Para. 0010); and 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair modify by Nondahl as per Adragna, the motivation being that the stability in operating permanent magnet and/or induction motors is improved to avoid or mitigate undesirable hunting and/or undesired motor stopping or inability to start. A reduction in the current levels facilitated the likelihood of reducing excessive motor speed and position hunting is prevented and reduced and the potential for undesired motor stoppage is also reduced.

Claims 26, 29, 30, 32, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over DeLair et al. US 2007/0138895 in view of Nondahl et al. US 2015/0002067 and further in view of Adragna US 2017/0179833 and further in view of Wu et al. US 20120212169

Regarding claim 26, Nondahl teach, the electric motor drive system according to claim 25, Nondahl do not teach wherein the processor is configured to use the sensed current signal to set motor torque by changing the pulse width modulation of the gate drive signal to control the variable current output by the buck converter circuit to control the phase currents supplied to the motor to control the angular velocity of the motor.
However Wu teach wherein the processor (Fig. 2, item 264/120) is configured to use the sensed current signal (Fig.1, item 117) to set motor torque by changing the pulse width modulation of the gate drive signal to control the variable current output by the buck converter  The sensor 115 and the motor 117 are coupled to the data processing system 120 to provide feedback data (e.g., current feedback data, such as i.sub.a, i.sub.b, i.sub.c), 0075) Note: the prior disclosed that “Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter circuit 188, three phase voltage data, or other thermal or performance information for the motor 117.” The examiner torque by changing the pulse width modulation of the gate drive signal as being part of the “Other possible feedback data” that is mentioned above.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair modified by Nondahl as per Wu, the motivation being is that the uniform torque of the motor can be achieved within a suitable tolerance of the target torque, regardless of variation in the temperature of the rotor magnets.  The machine operating efficiency under sundry magnet strength conditions can be improved.

Regarding claim 29, Nondahl disclose the electric motor drive system according to claim 24, further comprising: 
Nondahl do not disclose the electric motor further comprising: a motor rotor encoder configured to sense and sample angular position (θr) of the rotor and output rotor angle information as a sensed angular position signal to the processor, 
wherein the processor is configured to generate, based on the sensed angular position signal, switching commands; and 

However, Wu disclose a motor rotor encoder (Fig. 1, item 115) configured to sense and sample angular position (θr) of the rotor and output rotor angle information as a sensed angular position signal to the processor, (Para. 0018)
wherein the processor is configured to generate, based on the sensed angular position signal, switching commands; (Para. 0018….. The motor 117 is associated with a sensor 115......that estimates at least one of an angular position of the motor shaft 126) and 
driver circuitry configured to generate, based on the switching commands from the processor, gate drive signals to control switches within the motor commutation circuitry to commutate of the motor based on the gate drive signals and the variable current. (Para. 0013, 0017)
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair modified by Nondahl as per Wu, the motivation being is that the uniform torque of the motor can be achieved within a suitable tolerance of the target torque, regardless of variation in the temperature of the rotor magnets.  The machine operating efficiency under sundry magnet strength conditions can be improved.

Regarding claim 30, Delair teach the electric motor drive system according to 

However, Wu wherein the processor is configured to generate an analog voltage command signal based on commands, and further comprising: a digital-to-analog (D/A) converter configured to convert the analog voltage command signal into digital voltage commands. (Para. 0018)
Accordingly it would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair modified by Nondahl as per Wu, the motivation being is that the uniform torque of the motor can be achieved within a suitable tolerance of the target torque, regardless of variation in the temperature of the rotor magnets.  The machine operating efficiency under sundry magnet strength conditions can be improved.

Regarding claim 32, Wu disclosed the motor drive controller according to claim 31, wherein the variable current source is configured to: receive digital voltage commands, and process the digital voltage commands to cause the variable current source to generate the variable current that is supplied to the motor commutation circuitry to drive the motor to operate at a commanded angular velocity. (Para. 0037)

Regarding claim 35 Wu teach the motor drive controller according to claim 34, wherein the processor is configured to use the sensed current signal to set motor torque by changing the  The sensor 115 and the motor 117 are coupled to the data processing system 120 to provide feedback data (e.g., current feedback data, such as i.sub.a, i.sub.b, i.sub.c), 0075) Note: the prior disclosed that “Other possible feedback data includes, but is not limited to, winding temperature readings, semiconductor temperature readings of the inverter circuit 188, three phase voltage data, or other thermal or performance information for the motor 117.” The examiner torque by changing the pulse width modulation of the gate drive signal as being part of the “Other possible feedback data” that is mentioned above.

Regarding claim 38, Wu teach the motor drive controller according to claim 33, further comprising: a motor rotor encoder configured to sense and sample angular position (θr) of the rotor and output rotor angle information as a sensed angular position signal to the processor (Para. 00118), wherein the processor is configured to generate, based on the sensed angular position signal, switching commands (Para. 0018….. The motor 117 is associated with a sensor 115......that estimates at least one of an angular position of the motor shaft 126); and 
driver circuitry configured to generate, based on the switching commands from the processor, gate drive signals to control switches within the motor commutation circuitry to commutate of the motor based on the gate drive signals and the variable current (Para. 0013, 0017).

Regarding claim 39, Wu teach the motor drive controller according to claim 33, wherein the processor is configured to generate an analog voltage command signal based on commands, .

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over DeLair et al. US 2007/0138895 in view of Nondahl et al. US 2015/0002067 and further in view of Adragna US 2017/0179833 and further in view of Mangtani et al. US 6462520

Regarding claim 27, Nondahl teach the electric motor drive system according to claim 25, wherein the buck converter circuit comprises: 
Nondahl do not teach an inductor that is configured to store energy as a magnetic field and to output the variable current; switching elements comprising a high-side transistor and a low-side transistor that are driven by the gate drive signal to control a current that flows into the inductor; and an output capacitor.
However, Mangtani teach an inductor (Fig. 1, item L1) that is configured to store energy as a magnetic field and to output the variable current; switching elements (Q1 and Q3) comprising a high-side transistor and a low-side transistor that are driven by the gate drive signal to control a current that flows into the inductor; and an output capacitor. (Col. 3, Ln 49-60)
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed limitation to the device of DeLair Modified by Nondahl as per Mangtani, the motivation being is that the controller reduces ripple in constant output level of the switching converters.

 (Col. 3, Ln 49-60)

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            
/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846